Citation Nr: 0928769	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for cervical spine strain (cervical spine 
disability).

2.	Entitlement to an initial evaluation in excess of 10 
percent for right hand strain (right hand disability).

3.	Entitlement to an initial evaluation in excess of 10 
percent for left ankle strain with residuals (left ankle 
disability).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1995 to October 
2001.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 2006 and August 2008, the Board remanded this case 
for further development.


FINDINGS OF FACT

1.	The evidence of record shows that the Veteran's service 
connected cervical spine strain has limited his range of 
motion to 40 degrees right lateral flexion, 35 degrees 
left lateral flexion, and 60 degrees left lateral 
rotation, which reduces his combined range of motion to 
305 degrees; and is productive of no more than slight 
limitation of cervical spine motion.

2.	The evidence of record shows that the Veteran's service 
connected right hand strain is characterized by pain and 
stiffness.

3.	The evidence of record shows that the Veteran's service 
connected left ankle strain with residuals is 
characterized by pain.


CONCLUSION OF LAW

1.	The criteria for an increased rating in excess of 10 
percent for cervical spine strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes (DC) 5285, 5286, 5287, 5290, 5293 (2002) and 5003, 
5237, 5242 (2008).

2.	The criteria for an increased rating in excess of 10 
percent for right hand strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 
(DC) 5228, 5229, 5230, 5309 (2008).

3.	The criteria for an increased rating in excess of 10 
percent for left ankle strain with residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes (DC) 5003, 5270, 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

VA satisfied the notice requirements of the VCAA by means of 
an August 2006 letter, prior to the readjudication of the 
claims in the May 2008 2009 Supplemental Statement of the 
Case.  This letter informed the Veteran of the types of 
evidence not of record needed to substantiate his claims and 
also informed him of the division of responsibility between 
the Veteran and VA for obtaining the required evidence.  
Also, in October 2008, the RO sent the Veteran a letter that 
informed how the disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006); with subsequent readjudication in a 
Supplemental Statement of the Case dated in June 2009.  

The VCAA specifically provides that VA must make reasonable 
efforts to assist the Veteran to obtain relevant records not 
in the custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(1).  In his September 2002 Notice of Disagreement, 
the Veteran noted treatment he had received from a private 
chiropractor and attached medical bills for that treatment.  
He did not attach records from this treatment.  In April 
2004, VA sent the Veteran, at his address of record, a letter 
requesting that he submit all medical records regarding his 
chiropractic treatment or, alternately, that he complete and 
return a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, to 
VA so that those records could be requested on his behalf.  
The July 2004 Statement of the Case notes that no response 
was received from the Veteran as of that date.  In his July 
2004 VA Form 9, the Veteran stated that he did not receive a 
letter requesting that he provide his chiropractic records.  
The Veteran did not provide his chiropractic records at that 
time.  In a May 2005 development letter, VA once again asked 
the Veteran to submit pertinent medical records and noted 
that VA had still not received a response to the April 2004 
letter requesting the chiropractic records or authorization 
to request them on the Veteran's behalf.  In his June 2005 
letter, the Veteran again referenced the treatment he had 
received from a private chiropractor.  The Veteran did not 
submit these records or a completed VA Form 21-4142 at that 
time.  In a September 2007 VCAA letter, after the July 2006 
Board remand, VA specifically requested that the Veteran send 
completed VA Forms 21-4142 for Dr. Siegmund and Dr. Stone.  
As of the May 2007 Supplemental Statement of the Case, no 
response had been received from the Veteran.  In an October 
2008 VCAA letter, VA once again asked the Veteran to complete 
and return a VA Form 21-4142 for each of the private 
chiropractors who had treated him.

In December 2008, VA sent a letter to Dr. Stone at the 
address provided, requesting that he furnish copies of his 
treatment records for the Veteran, including findings and 
diagnoses for treatment the Veteran received on December 31, 
2004, for his spine and ankle, and enclosed a signed VA Form 
21-4142.  That letter was returned later that month with a 
note stating that there was no Dr. Stone at that address, 
only Dr. Siegmund.  In December 2008, VA sent a letter to Dr. 
Siegmund requesting that he furnish copies of his treatment 
records for the Veteran, including findings and diagnoses for 
treatment the Veteran received on December 31, 2004, for his 
spine and ankle, and enclosed a signed VA Form 21-4142.  Dr. 
Siegmund did not respond.  In February 2009, the Veteran was 
informed of the lack of response from Dr. Siegmund and 
reminded that it was ultimately the Veteran's responsibility 
to see that VA receives these records.  Also in February 
2009, VA again sent a letter to Dr. Siegmund requesting that 
he furnish copies of his treatment records for the Veteran 
and enclosed a copy of the VA Form 21-4142.  Still no 
response was received from Dr. Siegmund.  Likewise, the 
Veteran did not respond.  The Veteran was again informed of 
these attempts and of the lack of response from Dr. Siegmund 
in the June 2009 Supplemental Statement of the Case.  
Therefore, these records are not part of the claims folder.  
The Veteran has been informed of this and has not sought to 
correct it.  Therefore, the Board finds that VA has no 
further duty to assist the Veteran with regard to obtaining 
the medical records from Drs. Stone or Siegmund.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Cervical Spine Claim

Diagnostic Code 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the 
cervical spine.  Slight limitation of motion of the cervical 
spine was to be rated 10 percent disabling; moderate 
limitation of motion of the cervical spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
cervical spine was to be rated 30 percent disabling.  
38 C.F.R. § 4.71a.

Currently, disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Cervical strain 
(Diagnostic Code 5237) is listed as one of the disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or  less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Specifically, Note (2) 
provides that, for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

Although the criteria under former Diagnostic Codes 5290 
through 5292 were less defined than the current criteria and 
numerical ranges of motions were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motions were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer. See Supplementary 
Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define the 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984, and 
the Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

In a December 2001 rating decision service connection was 
granted for status post cervical spine strain, evaluated as 
10 percent disabling, effective October 6, 2001, under DC 
5290.   38 C.F.R. § 4. 4.71a.  The Veteran appealed for a 
higher initial rating.  See Fenderson, supra.

To warrant a higher rating, the Veteran's cervical spine 
disability must result in limitation of motion of the 
cervical spine to forward flexion greater than 15 degrees but 
not greater than 30 degrees; or combined range of motion for 
the cervical spine less than 170 degrees.  Additionally, 
prior to September 26, 2003, a higher evaluation is available 
if the Veteran's cervical spine disability resulted in 
moderate limitation of motion of the cervical spine.

The Veteran underwent a Department of Defense (DOD) medical 
examination in August 2001.  At that time, he complained of 
constant and chronic discomfort in the neck area and a 
tendency to pop when he rotates his neck.  He had no 
associated radicular symptoms.  His range of motion for the 
cervical spine was flexion from 0 to 65 degrees, extension 
from 0 to 50 degrees, right lateral flexion from 0 to 40 
degrees, left lateral flexion from 0 to 35 degrees, and right 
and left rotations from 0 to 80 degrees.  Only the Veteran's 
lateral flexion measurements were less than the normal range 
of motion, his forward flexion and extension exceed the 
normal range of motion as defined by Note 2 of the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a.  Accounting for this, the Veteran's 
combined range of motion for the cervical spine was 325 
degrees.

The Veteran has referred to treatment he received from a 
chiropractor.  As detailed above in the VCAA section, those 
records are not part of the claims folder and hearsay medical 
evidence will not be considered.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  
("What a physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 
77).

The Veteran underwent a VA medical examination in September 
2003.  At that time, his range of motion for the cervical 
spine was flexion from 0 to 65 degrees, extension from 0 to 
50 degrees, right lateral flexion from 0 to 40 degrees, left 
lateral flexion from 0 to 35 degrees, with pain at 35 
degrees, right rotation from 0 to 80 degrees, and left 
rotation from 0 to 60 degrees, with pain at 60 degrees.  
Range of motion of the spine was found to be additionally 
limited by pain and lack of endurance with pain having the 
major functional impact.  There was no additional limitation 
due to fatigue, weakness, or incoordination.  The Veteran's 
lateral flexion and left lateral rotation measurements were 
less than the normal range of motion, but again his forward 
flexion and extension exceed the normal range of motion as 
defined by Note 2 of the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  
Accounting for this, the Veteran's combined range of motion 
for the cervical spine was 305 degrees.  There was no 
ankylosis of the spine.  There was no sign of intervertebral 
disc syndrome.

In his June 2005 statement, the Veteran stated that his upper 
back is tender and inflamed every day.  Prolonged sitting and 
driving aggravates the pain and causes limited motion, 
especially to the right side.  He stated that the only way to 
relieve this pain is to lay down.  He reiterated these 
complaints in his December 2008 statement.

The record does not show ankylosis or intervertebral disc 
syndrome, therefore DC 5286, 5287, and 5293 do not apply.  
Likewise, the record does not reflect muscle spasm or 
guarding severe enough to result in an abnormal gait, or 
abnormal spine contour.  As a result, the Veteran's cervical 
spine disability is based on the limitation of his range of 
motion of the cervical spine.  With a combined range of 
motion of at least 305 degrees, the Veteran's cervical spine 
disability warrants a 10 percent rating under the General 
Rating Formula for Disease and Injuries of the Spine.  See 38 
C.F.R. § 4.71a.

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's cervical spine 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  To this end, the Board notes 
the Veteran's subjective complaints of regular flare-ups and 
additional limitation of function upon sitting or driving.  
The clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  Specifically, the 
VA examiner's range of motion measurements reflect the 
limitation of motion due to pain, noting that pain begins at 
35 degrees left lateral flexion and 60 degrees left rotation.  
No additional limitation of motion was found due to fatigue, 
weakness, or incoordination.  Therefore, although it has no 
reason to doubt the Veteran's complaints of painful flare-ups 
upon exertion, the Board is unable to identify any clinical 
findings which would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

Given this evidence, the Board finds that at no time since 
October 6, 2001, has the Veteran's cervical spine disability 
met or nearly approximated the criteria for a 20 percent 
evaluation.

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008), an extra-schedular rating is in order where there 
exists such an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization due exclusively to the 
service-connected cervical spine disability such as render 
impractical the application of the regular schedular 
standards.  The test is a stringent one for, the United 
States Court of Veterans Appeals (Court) has held, "it is 
necessary that the record reflect some factor which takes the 
claimant outside of the norm of such veteran.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Clearly, due to the nature and severity of the Veteran's 
service-connected cervical spine disability, interference 
with the Veteran's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the rating currently assigned for the 
disability in question are found to be inadequate.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, the Board determines 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Right Hand Claim

Muscle Group IX involves the intrinsic muscles of the hand, 
including the thenar eminence, the short flexor, opponens, 
abductor, and adductor of the thumb, hypothenar eminence, the 
short flexor, opponens, and abductor of the little finger, 4 
lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle 
Group IX functions to supplement the strong grasping 
movements of the forearm muscles with delicate manipulative 
movements.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2008).  
Because the hand is so compact a structure, isolated muscle 
injuries are rare, and these injuries are rated based on 
limitation of motion, with a minimum rating of 10 percent.  
38 C.F.R. § 4.73, Diagnostic Code 5309, Note.

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002).  Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2008).  
Full range of motion for the index, long, ring, and little 
fingers is metacarpal phalangeal joint flexion from 0 to 90 
degrees; proximal interphalangeal joint flexion from 0 to 100 
degrees; and distal interphalangeal joint flexion from 0 to 
70 or 80 degrees.

In a December 2001 rating decision service connection was 
granted for status post right hand strain, evaluated as 10 
percent disabling, effective October 6, 2001, under DC 5399-
5309.   38 C.F.R. § 4.71a.  The Veteran appealed for a higher 
initial rating.  See Fenderson, supra.  The record shows that 
the Veteran is right-handed.

In order to warrant a higher initial evaluation, the 
Veteran's right hand disability must be characterized by 
unfavorable ankylosis of the thumb; ankylosis of two or more 
digits of the same hand; or limitation of motion of the thumb 
with a gap of more than two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
See 38 C.F.R. § 4.71a, DC 5216-5230.

The August 2001 DOD medical examiner found, "The Veteran can 
make a fist with good hand strength on both sides.  Good arm 
strength bilaterally to flexion and extension."  His range 
of motion for the wrists and hands was bilateral dorsiflexion 
from 0 to 70 degrees, bilateral palmar flexion from 0 to 80 
degrees, bilateral radial deviation from 0 to 20 degrees, and 
bilateral ulnar deviation from 0 to 45 degrees.  This 
represents the normal full range of motion.  His range of 
motion for the fingers was distal interphalangeal joint 
flexion from 0 to 90 degrees; proximal interphalangeal joint 
flexion from 0 to 100 degrees; and metacarpal phalangeal 
joint flexion from 0 to 90 degrees.  Again, this represents 
the normal full range of motion.  The Veteran suffered from 
some degree of constant stiffness and a somewhat constant 
nagging pain, but the pain was not found to cause any 
disabling problems for him.  It was difficult for him to 
write for any period of time.  There was no swelling or 
inflammatory changes.  His right hand grip was found to be 
about 85 percent of that of his left hand.

In his September 2002 Notice of Disagreement, the Veteran 
stated that he has constant pain and limited motion of his 
right hand.  Writing, using a computer, and sustaining a 
normal grip all caused pain.

The September 2003 VA medical examiner found that the Veteran 
was able to tie his shoelaces, fasten buttons, and pick up 
and tear a piece of paper without difficulty.  His right hand 
strength was found to be within normal limits.  His right 
hand fingertips could approximate the proximal transverse 
crease of the palm.  His range of motion for the right thumb 
was radial abduction from 0 to 70 degrees; palmar abduction 
from 0 to 70 degrees; metacarpal phalangeal joint flexion 
from 0 to 60 degrees; and interphalangeal flexion from 0 to 
60 degrees.  Opposition of the right thumb measured 0 
centimeters from the tip of the thumb to the base of the 
little finger.  His range of motion for the right index 
finger was distal interphalangeal joint flexion from 0 to 90 
degrees; proximal interphalangeal joint flexion from 0 to 100 
degrees; and metacarpal phalangeal joint flexion from 0 to 90 
degrees.  His range of motion for the right long finger was 
distal interphalangeal joint flexion from 0 to 90 degrees; 
proximal interphalangeal joint flexion from 0 to 100 degrees; 
and metacarpal phalangeal joint flexion from 0 to 90 degrees.  
His range of motion for the right ring finger was distal 
interphalangeal joint flexion from 0 to 90 degrees; proximal 
interphalangeal joint flexion from 0 to 100 degrees; and 
metacarpal phalangeal joint flexion from 0 to 90 degrees.  
His range of motion for the right little finger was distal 
interphalangeal joint flexion from 0 to 90 degrees; proximal 
interphalangeal joint flexion from 0 to 100 degrees; and 
metacarpal phalangeal joint flexion from 0 to 90 degrees. 
Therefore, all fingers displayed normal full range of motion.  
The examiner found that the symptoms of this disability were 
stiffness and pain, which occur constantly.

In his June 2005 statement, the Veteran claimed that his 
right hand pain had increased in severity and frequency since 
his initial evaluation in 2001.  He stated that the pain in 
his right hand was constant and limited his ability to write 
and to carry heavy weights.  He reiterated these complaints 
in his December 2008 statement.

The record does not show ankylosis of any of the digits of 
the Veteran's right hand.  In fact, both the August 2001 DOD 
medical examiner and the September 2003 VA medical examiner 
found full range of motion of the digits of the Veteran's 
right hand.  Likewise, opposition of the Veteran's right 
thumb measured 0 centimeters from the tip of the thumb to the 
base of the little finger, not the two inches or more 
required for a 20 percent evaluation under DC 5228.  38 
C.F.R. § 4.71a.

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's right hand disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  To this end, the Board notes the 
Veteran's subjective complaints of constant pain and 
additional limitation of function upon writing or gripping.  
The evidence of record consistently includes references to 
pain, however, these records show no limitation of the 
Veteran's range of motion.  The pain noted in these records, 
thus increase the appropriate disability evaluation to 10 
percent. Therefore, a higher evaluation based on DeLuca is 
not warranted.

Given this evidence, the Board finds that at no time since 
October 6, 2001, has the Veteran's right hand disability met 
or nearly approximated the criteria for a 20 percent 
evaluation.

The Board further finds that the Veteran's service-connected 
right hand disability does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization due exclusively to the service-connected 
right hand disability such as render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

The record does not reflect frequent periods of 
hospitalization nor interference with employment beyond that 
contemplated by the regular schedular standards.  Thus, while 
interference with the Veteran's employment is a foreseeable 
consequence of the Veteran's service-connected right hand 
disability,  the evidence of record does not reflect any 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where the rating currently 
assigned for the disability in question are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Left Ankle Claim

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

In a December 2001 rating decision, the Veteran was granted 
service connection for status post left ankle strain with 
residuals and assigned a 10 percent disability evaluation, 
effective October 6, 2001, under hyphenated diagnostic code 
5271-5003.  38 C.F.R. § 4.71a.  In the assigning diagnostic 
codes, hyphenated diagnostic codes may be used.  The injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. §§ 4.20, 4.27.  Thus, 
the Veteran's disease of arthritis of the left ankle 
(Diagnostic Code 5003) is presently evaluated as limitation 
of ankle motion (Diagnostic Code 5271).  Specifically, the RO 
assigned a 10 percent evaluation for the Veteran's left ankle 
condition based on painful or limited range of motion of a 
major joint.

To establish higher rating, the Veteran's status post left 
ankle strain with residuals must be characterized by marked 
limitation of motion of the ankle; degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints, 
with occasional incapacitating exacerbations; or ankylosis of 
the ankle.  See 38 C.F.R. § 4.71a, DC 5003, 5270, 5271.

According to the August 2001 DOD medical examination, the 
Veteran's range of motion for his left ankle was dorsiflexion 
from 0 degrees to 20 degrees and plantar flexion from 0 
degrees to 45 degrees, which is the full range of motion for 
the ankle.  There was no crepitation, no swelling, and no 
inflammatory changes.  There was some tenderness along the 
lateral condylar and pain with lateral rotation.

In his September 2002 Notice of Disagreement, the Veteran 
stated that he had limited motion of his left ankle and 
constant nagging pain.  He stated that this disability 
limited his ability to carry out physical activities such as 
running and hiking.

According to the September 2003 VA medical examination, the 
Veteran's left ankle joint's general appearance was within 
normal limits.  Range of motion for his left ankle was 
dorsiflexion from 0 degrees to 20 degrees and plantar flexion 
from 0 degrees to 45 degrees, which is full range of motion.  
The range of motion was not additionally limited by pain, 
weakness, lack of endurance, or incoordination.  No deformity 
was found.  X-rays taken at that time showed osseous 
structures and joint spaces were unremarkable.

According to his December 2008 statement, the Veteran's left 
ankle disability causes constant pain and limits his ability 
to play sports, but not his ability to walk.

The record does not show ankylosis of the ankle or X-ray 
evidence of involvement of 2 or more major joints, with 
occasional incapacitating exacerbations.  The clinical range 
of motion findings show no limitation.  The Veteran has 
stated that he has pain upon motion and these statements are 
sufficient to warrant a 10 percent, but no higher, evaluation 
under DC 5003.  38 C.F.R. § 4.71a.

The Board has also considered whether the Veteran's left 
ankle disability is subject to additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Board 
notes the Veteran complaints of constant nagging pain.  
However, the VA examiner specifically noted that the 
Veteran's range of motion was not affected by pain, weakness, 
lack of endurance, or incoordination.  Therefore, although it 
has no reason to doubt the Veteran's complaints of pain, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

Given this evidence, the Board finds that at no time since 
October 6, 2001, has the Veteran's left ankle disability met 
or nearly approximated the criteria for a 20 percent 
evaluation.

The Board further finds that the Veteran's service-connected 
left ankle disability does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization due exclusively to the service-connected left 
ankle disability such as render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for cervical spine strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right hand strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left ankle strain with residuals is denied.


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


